On petition for a rehearing of this cause it is insisted that we have exceeded our powers under section 4 1/2 of article VI of the constitution. It is said in the petition: "In the opinion of this court it is quite evident that it has not confined itself to the question of whether the evidence is close, that is, whether from the evidence for the prosecution and the defense it is doubtful whether appellant committed the offense, but has launched upon an attack of the reputation and character of the prosecutrix." It is difficult to perceive, as it seems to us, how this view of our opinion can be taken, but as language often appears clearer to the writer of it than to the reader, and as our expressions may seem as lacking in clarity to others as they do to petitioner, we shall endeavor to make ourselves more plain. After the examination of the record, which is required by the constitution, we came to the conclusion that "the evidence is close" and that "it is doubtful whether appellant committed the offense" charged against him. The improbable character of the story of the prosecutrix was one of the factors leading to this conclusion. We do not scruple to say that we do not believe the story, standing alone. Another factor conducing to the doubt as to appellant's guilt we found in the testimony of the physician who examined the prosecutrix at 4 o'clock in the morning. It is manifest that this doctor made a digital exploration of the genitals of his subject and that the excursion went into the vaginal cavity. Therefore, his fingers passed beyond the site of the hymen. The Standard Dictionary says that the hymen is a *Page 226 
membrane "which usually partially closes the vagina in virgins." Webster defines it: "A fold of mucous membrane partly closing the orifice of the vagina." The entire story of the prosecuting witness would have been condemned if the testimony of the doctor had been believed by the jury, for his evidence is susceptible of no other construction than that the hymen of his patient had not been ruptured that night and that the blood which the woman physician found at about noon the next day could not have come from a rupture which occurred that night. If there was no blood at 4 in the morning it would be unreasonable to believe that there could have been blood at noon, unless it had been designedly caused to flow by some means employed in the interim. It is to be observed here, parenthetically, that a chemist who had examined the little garment the prosecutrix wore while in the bed with appellant was called as a witness. He testified: "Q. Will you state to the jury what your examination consisted of, what your findings were? A. On the lower front part was a stain which I examined for semen and I got a positive test for semen. The back was stained slightly with a pinkish discoloration which proved to be from wine." It will be remembered that the first physician was not called until at least about an hour and a half after the prosecutrix reached home, following the events portrayed in her peculiar story. This was the doctor's testimony. The testimony of the father of the prosecutrix was, clearly and positively, that the period was more than two hours and a half. Her mother said it was "around" two hours and a half. If the jury had believed the testimony of the first physician, and — being properly advised during the argument of counsel — had compared it with the testimony of the second, the members of that body — acting again under proper enlightenment — could not but have wondered what happened at the home of the prosecutrix during that hour and a half, or two hours and a half. Were the marks on the person of the girl inflicted during that period?
There is a reason shown by the record why the jury might have inclined to believe the testimony of the first physician. He had already, some weeks before, treated the prosecutrix for some ailment, and he was called on the night in question because of that fact. He probably could be called, in justice, the family physician, and the jury might well have concluded *Page 227 
that he was not likely to be hostile to his patient. To what extent the errors committed at the trial may have conspired to prevent the jury from believing him it is impossible to say. The jury quite naturally gave willing ear to the story of the prosecutrix. The tendency of juries toward such a course is pointed out in People v. Baldwin, 117 Cal. 244 [49 P. 186]. To what extent did the errors at the trial aid this jury to give credence to the tale the prosecutrix told?
We said in our opinion that "questions addressed to witnesses at the trial plainly disclosed a theory of the defense that the marks and bruises upon the upper part of the body of Pats were self-inflicted and that those on her back, buttocks and upper legs were the result of corporal punishment by her parents." As to this very positive statement petitioner says that "there is no evidence at all, tending to support it." Here is the truth of the matter: The male physician, on his cross-examination, referred to "some bruises on the back . . . and some bruises too in the lower back region." The cross-examination then proceeded: "Q. Could you tell whether or not the bruise would be from a hand or whether it would be from some stick of some kind or club, that is, a small club? A. It could not be stated with surety. Q. In other words, if somebody had taken a nice sized paddle or club and beaten her up could you tell whether or not it was from that or whether or not it was from a hand, could you? A. No, I couldn't tell. Q. When you say you found bruises on her, that is, on the body and down — was that down across the buttocks? A. Yes. Q. Did you find some right across the buttocks? A. Yes, sir. . . . Q. . . . You found quite a few of them right across the back? A. Yes, sir. Q. And the ones you found across her back were running crosswise of her back? A. I don't think so. I think they were transverse. Q. Which way do you mean? A. In a direction of her ankle. . . . Q. You found them all the way down across the buttocks? A. Yes, sir." The prosecutrix was asked on her cross-examination whether she said to appellant, when he was taking her home on the night which is of interest here, that she was sure her father would beat her up for staying out so late. She answered: "No, I didn't say anything like that." After the female physician had referred to certain marks on the person of the prosecutrix the record goes on: *Page 228 
"Q. From the appearance of those scratches at the time you made the examination were they in a position on [her] body, that is, having reference to the length of her arm, that they could have been caused — I mean a place where she could have done it by putting her arm up on her own body? A. Yes, she could have reached, that is, on the anterior surface. Q. Were there any scratches that you examined on [her] that she could not have reached by her own arms or own hands? A. I think those over the left scapula region probably were some she might not have been able to reach."
Thompson (Ira F.), J., concurred.
Craig, J., dissented.
A petition by the respondent to have this cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 28, 1929.
Shenk, J., dissented.